Lane, J.,
delivered the opinion of the court:
The original suit has been heretolore decided in bank, at the term of 1834; and involving facts only, not principles, it was deemed inexpedient to report it. The plaintiff, whose bill was dismissed, has again subjected it to our examination. In its present form it affords an example of what Chancellor Kent once called the distressing voluminousness of papers. The abstract brief of the plaintiff is contained in 416 closely written folio pages, and the papers filed consist of more than a cubic foot. It would be wrong to complain of this preparation while new materials facilitate our examination of the case. ■ The plaintiff seeks, by this bill, to settle the accounts of a partnership in manufacturing and merchandise. The right to the account is admitted, and the principal questions arising are, whether certain machinery, taken as part of the capital stock, was agreed to be received at the price of §14,000, or whether its value was left open,- or whether fraud was practiced by the defendants, in inducing the plaintiff to admit it at that price.
In 1834, these questions were carefully examined by the then members of the court, and their decree made upon the basis of the agreed valuation of the machinery, no fraud being shown. The present members of the court have examined it again, and their opinion is unchanged. It is deemed unnecessary to repeat the proofs which have led to their conclusion upon the facts.
*Other questions are raised upon exceptions to the reports. The matter has been twice referred to accountants of much skill and judgment, and the whole laboriously sifted by counsel. In the cases pointed out by the exceptions, we find' no reason to believe the masters erred. The plaintiff was unfortunate either in a hard bargain or a losing business; but the very complicated *552state which these accounts have assumed, render it unlikely that the results of any new examination will be more satisfactory or more just. Decree affirmed with costs.